Exhibit 10.3

FORM OF
NONQUALIFIED STOCK OPTION AGREEMENT
NON-EMPLOYEE DIRECTOR

This AGREEMENT (the “Agreement”) is made as of _____ __, 200__ (the “Date of
Grant”) by and between GEORGIA GULF CORPORATION, a Delaware corporation (the
“Company”), and ________________________ (“Optionee”).

1.     Grant of Stock Option.   Subject to and upon the terms, conditions, and
restrictions set forth in this Agreement and in the Company’s 2002 Equity and
Performance Incentive Plan (the “Plan”), the Company hereby grants to the
Optionee as of the Date of Grant a stock option (the “Option”) to purchase
______ shares of the Company’s Common Stock (the “Optioned Shares”). The Option
may be exercised from time to time in accordance with the terms of this
Agreement. The price at which the Optioned Shares may be purchased pursuant to
this Option shall be $______ per share subject to adjustment as hereinafter
provided (the “Option Price”). The Option is intended to be a nonqualified stock
option and shall not be treated as an “incentive stock option” within the
meaning of that term under Section 422 of the Code, or any successor provision
thereto.

2.     Term of Option.   The term of the Option shall commence on the Date of
Grant and, unless earlier terminated in accordance with Section 6 hereof, shall
expire ten (10) years from the Date of Grant.

3.     Right to Exercise.   Subject to expiration or earlier termination, 100%
of the Option shall become exercisable on the first anniversary of the Date of
Grant. To the extent the Option is exercisable, it may be exercised in whole or
in part. In no event shall the Optionee be entitled to acquire a fraction of one
Optioned Share pursuant to this Option. The Optionee shall be entitled to the
privileges of ownership with respect to Optioned Shares purchased and delivered
to him upon the exercise of all or part of this Option.

4.     Transferability.   The Option granted hereby shall be transferable by an
Option, without payment of consideration therefor by the transferee, to any one
or more members of the Optionee’s Immediate Family (or to one or more trusts
established solely for the benefit of one or more members of the Optionee’s
Immediate Family or to one or more partnerships in which the only partners are
members of the Participant’s Immediately Family); provided, however, that (i) no
such transfer shall be effective unless reasonable prior notice thereof is
delivered to the Company and such transfer is thereafter effected in accordance
with any terms and conditions that shall have been made applicable thereto by
the Company or the Board and (ii) any such transferee shall be subject to the
same terms and conditions hereunder as the Optionee.

5.     Notice of Exercise; Payment.

(a)    To the extent then exercisable, the Option may be exercised by written
notice to the Company stating the number of Optioned Shares for which the Option
is being exercised and the intended manner of payment. Payment equal to the
aggregate Option Price of the Optioned Shares being exercised shall be tendered
in full with the notice of exercise to the Company in cash in the form of
currency or check or other cash equivalent acceptable to the Company. The
requirement of payment in cash shall be deemed satisfied if the Optionee makes
arrangements that are satisfactory to the Company with a broker that is a member
of the National Association of Securities Dealers, Inc. to sell a sufficient
number of Optioned Shares which are being purchased pursuant to the exercise, so
that the net proceeds of the sale transaction will at least equal the amount of
the aggregate Option Price, and pursuant to which the broker undertakes to
deliver to the Company the amount of the aggregate Option Price not later than
the date on which the sale transaction will settle in the ordinary course of
business.

(b)   The Optionee may also tender the Option Price by (i) the actual or
constructive transfer to the Company of nonforfeitable, nonrestricted Common
Shares that have been owned by the Optionee for more than six months prior to
the date of exercise, or (ii) by any combination of the foregoing


--------------------------------------------------------------------------------


methods of payment, including a partial tender in cash and a partial tender in
nonforfeitable, nonrestricted Common Shares.

(c)    Within ten (10) days after notice, the Company shall direct the due
issuance of the Optioned Shares so purchased.

(d)   Nonforfeitable, nonrestricted Common Shares that are transferred by the
Optionee in payment of all or any part of the Option Price shall be valued on
the basis of their Market Value per Share as defined in the Plan.

(e)    As a further condition precedent to the exercise of this Option, the
Optionee shall comply with all regulations and the requirements of any
regulatory authority having control of, or supervision over, the issuance of
Common Stock and in connection therewith shall execute any documents which the
Compensation Committee shall in its sole discretion deem necessary or advisable.
The date of such notice shall be the exercise date.

6.    Termination of Agreement.   The Agreement and the Option granted hereby
shall terminate automatically and without further notice on the earliest of the
following dates:

(a)    One (1) year after the Optionee’s death (if the Optionee dies while
serving on the Board);

(b)   One (1) year after the date of the Optionee’s permanent and total
disability that is confirmed by a licensed physician’s statement if the Optionee
becomes permanently and totally disabled while serving on the Board;

(c)    60 days after the Optionee’s termination from service on the Board, for
any reason other than as described in this Section 6 hereof; or

(d)   Ten (10) years from the Date of Grant.

In the event that the Optionee’s termination from service on the Board for cause
(as determined by the Board), the Agreement shall terminate at the time of such
termination notwithstanding any other provision of this Agreement.

This Agreement shall not be exercisable for any number of Optioned Shares in
excess of the number of Optioned Shares for which this Agreement is then
exercisable, pursuant to Sections 3 and 7 hereof, on the date of termination
from service on the Board. For the purposes of this Agreement, the continuous
service of the Optionee with the Company shall not be deemed to have been
interrupted if an Optionee subsequently becomes an employee of the Company or a
Subsidiary while remaining a member of the Board.

7.     Acceleration of Option.   Notwithstanding Section 3, but subject to
earlier termination, the Option granted hereby shall become immediately
exercisable in full in the event of a Change of Control.

8.     Compliance with Law.   The Company shall make reasonable efforts to
comply with all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of this Agreement, the Option shall not be
exercisable if the exercise thereof would result in a violation of any such law.

9.     Adjustments.   The Committee may make or provide for such adjustments in
the number of Optioned Shares covered by this Option, in the Option Price
applicable to such Option, and in the kind of shares covered thereby, as the
Compensation Committee may determine is equitably required to prevent dilution
or enlargement of the Optionee’s rights that otherwise would result from (a) any
stock dividend, stock split, combination of shares, recapitalization, or other
change in the capital structure of the Company, (b) any merger, consolidation,
spin-off, split-off, spin-out, split-up, reorganization, partial or complete
liquidation, or other distribution of assets or issuance of rights or warrants
to purchase securities, or (c) any other corporate transaction or event having
an effect similar to any of the foregoing. In the event of any such transaction
or event, the Compensation Committee may provide in substitution for this Option


--------------------------------------------------------------------------------


such alternative consideration as it may determine to be equitable in the
circumstances and may require in connection therewith the surrender of this
Option.

10.   Amendments.   Any amendment to the Plan shall be deemed to be an amendment
to this Agreement to the extent that the amendment is applicable hereto;
provided, however, that no amendment shall adversely affect the rights of the
Optionee under this Agreement without the Optionee’s consent.

11.   Severability.   In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

12.   Relation to Plan.   This Agreement is subject to the terms and conditions
of the Plan. In the event of any inconsistent provisions between this Agreement
and the Plan, the Plan shall govern. Capitalized terms used herein without
definition shall have the meanings assigned to them in the Plan. The Board
acting pursuant to the Plan, as constituted from time to time, shall, except as
expressly provided otherwise herein, have the right to determine any questions
which arise in connection with this option or its exercise.

13.   Successors and Assigns.   The provisions of this Agreement shall inure to
the benefit of, and be binding upon, the successors, administrators, heirs,
legal representatives and assigns of the Optionee, and the successors and
assigns of the Company.

14.   Governing Law.   The interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the State of Georgia, without giving
effect to the principles of conflict of laws thereof.

15.   Notices.   Any notice to the Company provided for herein shall be in
writing to the Company, marked Attention: Joel I. Beerman, Vice President -
General Counsel and Secretary, and any notice to the Optionee shall be addressed
to said Optionee at his or her address currently on file with the Company.
Except as otherwise provided herein, any written notice shall be deemed to be
duly given if and when delivered personally or deposited in the United States
mail, first class registered mail, postage and fees prepaid, and addressed as
aforesaid. Any party may change the address to which notices are to be given
hereunder by written notice to the other    party as herein specified (provided
that for this purpose any mailed notice shall be deemed given on the third
business day following deposit of the same in the United States mail).

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and Optionee has also executed this
Agreement in duplicate, as of the day and year first above written.

GEORGIA GULF CORPORATION

 

 

 

 

By:

 

 

 

Vice President

 

 

 

 

 

 

 

 

Optionee

 


--------------------------------------------------------------------------------